— In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Cozier, J.), dated January 9, 1990, which upon a fact-finding order of the same court, dated October 5, 1989, made after a hearing, finding that the appellant committed acts *896which, if committed by an adult, would have constituted the crimes of criminal possession of a controlled substance in the fifth degree and criminal possession of a controlled substance in the seventh degree, adjudged him to be a juvenile delinquent and placed him on probation. The appeal brings up for review the fact-finding order dated October 5, 1989.
Ordered that the order of disposition is affirmed, without costs or disbursements.
We reject the appellant’s contention that the Family Court’s determination was against the weight of the evidence (see, CPL 470.15 [5]). Resolution of issues of credibility, as well as the weight to be accorded the evidence presented, are primarily questions to be determined by the trier of facts, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Sullivan, J. P., Balletta, Lawrence and Santucci, JJ., concur.